*415MEMORANDUM **
Donnie F. Sehroeder appeals pro se a decision of the tax court sustaining the Commissioner of Internal Revenue’s (“Commissioner”) determination of federal income tax and penalties due for 1995 and 1996. We have jurisdiction pursuant to 26 U.S.C. § 7482(a). We review de novo the tax court’s conclusions of law, and review for clear error its findings of fact. Baizer v. Comm’r, 204 F.3d 1231, 1233-34 (9th Cir.2000). We affirm.
The tax court did not err by finding the Commissioner’s notice of deficiency for tax year 1995 timely. See 26 U.S.C. § 6501(e)(1)(A) (permitting assessment within 6 years where taxpayer omits more than 25 percent of gross income from the return).
The tax court did not err by finding Schroeder’s wages to be taxable income. See Maisano v. United States, 908 F.2d 408, 409 (9th Cir.1990) (per curiam).
The record supports the tax court’s assessment of penalties pursuant to 26 U.S.C. § 6662(a). See Custom Chrome, Inc. v. Comm’r, 217 F.3d 1117, 1127-28 (9th Cir.2000).
Schroeder’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.